J-A01018-17

                                   2017 Pa. Super. 70

IN THE INTEREST OF: P.S., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

APPEAL OF P.S., A MINOR
                                                      No. 577 WDA 2016


         Appeal from the Orders of March 28, 2016 and April 11, 2016
              In the Court of Common Pleas of Allegheny County
             Juvenile Division at No(s): CP-02-JV-000183-2015,
    CP-02-JV-0001963-2015, FID 02-FN-034554-2010 and SID 429-53-30-0


BEFORE: BOWES, OLSON and STRASSBURGER,* JJ.

OPINION BY OLSON, J.:                                 FILED MARCH 17, 2017

       Appellant, P.S., a juvenile, appeals from the order entered on March

28, 2016 adjudicating him delinquent of three offenses1 without further

disposition, as well as a subsequent dispositional order, following the

revocation of his probation, entered on April 11, 2016.           Upon careful

consideration, we affirm Appellant’s adjudications for receiving stolen

property and fleeing or attempting to elude a police officer, but vacate his

adjudication for flight to avoid apprehension.        Further, we affirm the

dispositional order entered on April 11, 2016.

       The trial court summarized the facts of this case as follows:

         Officer Steven Kester[,] a police officer with the North
         Braddock Police Department[,] stated that on Sunday,
         January 17, 2016 at approximately [8:10 p.m.], he and a
____________________________________________


1
  The trial court adjudicated Appellant delinquent of receiving stolen
property, 18 Pa.C.S.A. § 3925, flight to avoid apprehension, 18 Pa.C.S.A.
§ 5126, and fleeing or attempting to elude a police officer, 75 Pa.C.S.A.
§ 3733.



*Retired Senior Judge assigned to the Superior Court.
J-A01018-17


       fellow officer were on patrol when they came into contact
       with a Jeep SUV. According to Officer Kester, he ran the
       license plate number of the Jeep SUV because moments
       before, he had learned from the East Pittsburgh Police
       Department that a Jeep SUV had been reported stolen.

       Upon confirmation that the license plate on the vehicle
       matched that of the Jeep SUV that was reported stolen,
       Officer Kester testified that they activated their lights and
       siren on the police vehicle and attempted to stop the Jeep
       SUV. Officer Kester testified that instead of stopping, the
       Jeep SUV ‘took off, went down a couple [of] streets, turned
       down a back alley along the train tracks, lost control on a
       dirt road and smashed into a tree.’ Officer Kester added
       that once the vehicle took off, it traveled at a rate above
       the speed limit for approximately one-half mile before the
       driver lost control of the Jeep SUV on an icy, dirt road,
       which caused the vehicle to slide sideways and impact a
       tree head-on. The collision with the tree then caused the
       Jeep SUV to be knocked down onto the railroad tracks.
       Officer Kester testified that when the Jeep SUV crashed, the
       police car was approximately twenty feet behind the Jeep
       forcing them to slam on their brakes.

       Once the vehicle stopped, Officer Kester was able to
       determine the number of occupants in the Jeep SUV vehicle
       because both the headlights of the police vehicle and the
       ‘overhead take down lights’ were extremely bright and
       illuminated the interior of the Jeep SUV. Officer Kester saw
       three occupants ‘bail’ out of the Jeep SUV from the
       passenger side of the vehicle and flee the scene. Officer
       Kester stated he was pretty sure that the individual behind
       the steering wheel was wearing a puffy, blue coat. This
       person was also the last one to exit the vehicle. The other
       two occupants were wearing black hoodies.

       Officer Kester pursued the person wearing the blue jacket.
       He followed him down a hill, at times tripping and falling.
       Officer Kester stated that during the foot chase, the person
       in the blue jacket was never more than twenty to thirty feet
       ahead of him.

       Once they reached Corey Street, Officer Kester stated he
       began yelling ‘Taser’ as he was running close behind the

                                   -2-
J-A01018-17


         individual. Shortly afterwards, the individual ‘put his hands
         up and turned around.’ He then surrendered himself to the
         officer.   This person was later determined to be P.S.,
         [Appellant] in this case.

         In court, Officer Kester testified that Appellant was ‘wearing
         basically the same thing’ in court that day that he was
         wearing the night of his arrest: a blue jacket similar to the
         one hanging from [A]ppellant’s chair and a headband he
         observed [A]ppellant wearing in the hallway. Officer Kester
         identified [Appellant] as the person who ‘was driving the car
         that night.’

         Continuing in his testimony, Officer Kester explained that
         [A]ppellant told him that he had been at a friend’s home
         earlier that evening, that the friend had called a ‘jitney’ for
         him, and that this jitney was the same vehicle in which he
         was riding when the police pulled up behind them.
         Appellant also denied knowing the other two passengers in
         the vehicle.

         The Commonwealth called [R.C.2] as its second witness.
         [R.C.] testified that she had been the owner of a green,
         2003 Jeep Liberty that was stolen from her residence
         located in the Regent Square neighborhood of the City of
         Pittsburgh. While [R.C.] could not remember the exact date
         her 2003 Jeep was stolen, [R.C.] testified it was taken on a
         Friday because when she went out on Saturday morning to
         use the vehicle, her car was missing. The police were called
         and a report was made. [R.C.] testified that she was
         notified on Monday or Tuesday by the police that her vehicle
         had been found abandoned and damaged in North
         Braddock. She testified that she had not left the keys in her
         vehicle, that she did not know Appellant and that she had
         not given him permission to operate or drive her vehicle.
         The Commonwealth rested its case after the conclusion of
         the testimony of [R.C.]. Appellant presented no witnesses.

Trial Court Opinion, 7/12/2016, at 5–8 (record citations omitted).

____________________________________________


2
    We use the victim’s initials to protect her identity.



                                           -3-
J-A01018-17



       Procedurally, the case progressed as follows.    On January 25, 2016,

the Commonwealth filed a delinquency petition against Appellant charging

him with the aforementioned charges, as well as possession of a controlled

substance,3 a charge the Commonwealth eventually withdrew.           Because

Appellant was on probation as the result of a prior adjudication of

delinquency for retail theft, the trial court scheduled a joint hearing on

February 22, 2016, to address the alleged probation violations and the new

offenses.     The trial court, however, continued the hearing because the

alleged victim was unavailable.

       On March 28, 2016, the trial court found Appellant delinquent of the

aforementioned charges.           The trial court, however, did not impose a

disposition on the new adjudications. Instead, it entered an order on March

28, 2016 stating, “[Appellant] is ADJUDICATED DELINQUENT and no further

disposition is ordered because [Appellant] is currently under the court’s

supervision” on his previous adjudication for retail theft. Order, 5/28/2016,

at 1. Immediately after the adjudication hearing, the trial court proceeded

to a review hearing on the alleged probation violations. The trial court found

that Appellant was not meeting the terms and conditions of his probation

and that probation was no longer appropriate. Accordingly, the trial court

revoked Appellant’s probation on the underlying retail theft adjudication and

____________________________________________


3
    35 P.S. § 780–113(a)(16).




                                           -4-
J-A01018-17



ordered that Appellant be committed to the Penn Hills Community Intensive

Supervision Program (CISP). When the trial court ordered the commitment

to CISP, Appellant became agitated.       Thus, the trial court continued the

dispositional hearing on the probation violation until the following day to

reconsider whether CISP was an appropriate placement for Appellant and to

explain his post-dispositional rights. On March 29, 2016, the trial court

deferred further disposition on the probation violation until April 11, 2016.

On April 11, 2016, the trial court entered a probation violation dispositional

order, directing placement with the Outside-In Residential Program.         On

April 22, 2016, Appellant filed a single notice of appeal from the March 28,

2016 order adjudicating him delinquent and imposing no further disposition

on the new delinquency adjudications. Appellant’s April 22, 2016 notice also

appealed from the dispositional order entered on April 11, 2016 for violating

the terms of probation following the prior adjudication for retail theft.

      Before we turn to the merits of this case, we must address several

procedural irregularities. Initially, we note that the trial court recommends

in its Rule 1925(a) opinion that “because the [A]ppellant has not filed an

appeal as to the April 11, 2016 order entered, that his appeal should be

quashed for failing to timely file his appeal.” Trial Court Opinion, 7/12/2016,

at 4. However, upon review of the record, Appellant filed a single notice of

appeal captioned with the docket numbers from both the underlying retail

theft adjudication and new adjudications, purporting to appeal “from the

March 28, 2016, March 29, 2016, and April 11, 2016 dispositional orders.”

                                      -5-
J-A01018-17



Notice of Appeal, 4/22/2016.    Thus, we reject the trial court’s suggestion

that we quash the appeal for failing to file a notice of appeal from the April

11, 2016 order.

      We recognize however, that “[w]here [] one or more orders resolves

issues arising on more than one docket or relating to more than one

judgment, separate notices of appeal must be filed.” Note to Pa.R.A.P. 341,

citing Commonwealth v. C.M.K., 932 A.2d 111, 113             n.3 (Pa. Super.

2007). In C.M.K., this Court quashed a single appeal from two judgments of

sentence imposed on codefendants who were convicted and sentenced

individually on different charges. C.M.K., 932 A.2d at 112. We noted that

the filing of the joint appeal in that instance was unworkable because the

appeals required individualized arguments, separate appellate analyses of

the evidence, and distinct examination of the different sentences imposed.

Id.   This case is distinguishable from C.M.K.

      While our Supreme Court recognized that the practice of appealing

multiple orders in a single appeal is discouraged under Pa.R.A.P. 512 (joint

appeals), it previously determined that “appellate courts have not generally

quashed [such] appeals, provided that the issues involved are nearly

identical, no objection to the appeal has been raised, and the period for

appeal has expired.” K.H. v. J.R., 826 A.2d 863, 870 (Pa. 2003) (citation

omitted).   Here, Appellant presents intertwined issues related to his new




                                     -6-
J-A01018-17



adjudications and revocation disposition, the Commonwealth has not

objected,4 and the appeal period has expired. Hence, we decline to quash

the appeals because Appellant filed a single appeal from the two orders at

issue.

         Finally, we must address whether we have jurisdiction to hear

Appellant’s appeal as it pertains to the March 28, 2016 order imposing no

further disposition on the new delinquency adjudications. More specifically,

we must determine whether that order constitutes a final order. Appellant

addresses this subject in his first issue presented on appeal, wherein he

avers:

           1. Should Appellant’s appeal be permitted to proceed as is,
              inasmuch as (A) with respect to his appeal from the
              delinquency-without-disposition judgment order that was
              entered in CP-02-JV-0000183-2016, that order was the
              juvenile equivalent of a judgment of conviction without
              further punishment in an adult case, and was thus an
              appealable final order; and, furthermore (B) with respect
              to his error in taking a single appeal from the March 28,
              2016 delinquency-without-disposition judgment order
              entered in CP-02-JV-0000183-2016 and from the
              resultant April 11, 2016 probation violation disposition
              order that was entered (by the same judge) in CP-02-JV-
              0001963-2015, that error should be excused since it did
              not deprive this Court of jurisdiction, since the
              Commonwealth has indicated that it does not object to
              the taking of a single appeal rather than of two separate
              appeals, and since the error was de minimus given the
____________________________________________


4
  See Commonwealth’s Brief, at 15 n.7 (“The Commonwealth does not
believe that the instant appeal should be defeated simply because of this
procedural error on [] [A]ppellant’s part but would [] leave the decision to
this Court.”).



                                           -7-
J-A01018-17


           great likelihood that two separate appeals would have
           been consolidated into a single appeal anyway given the
           interrelation of the two cases?

Appellant’s Brief at 5.

      “In juvenile proceedings, the final [o]rder from which a direct appeal

may be taken is the [o]rder of [d]isposition, entered after the juvenile is

adjudicated delinquent.” Commonwealth v. S.F., 912 A.2d 887, 888–889

(Pa. Super. 2006).   “The order of disposition in a juvenile matter is akin to

the judgment of sentence in a criminal matter in that both are final orders

subject to appeal.” In re M.D., 839 A.2d 1116, 1119 (Pa. Super. 2003).

Here, there is no dispute that the April 11, 2016 order is a final order.

      In this case, however, in its March 28, 2016 order the trial court

adjudicated Appellant delinquent of the three new offenses without further

disposition.   If we were to read the trial court’s declarations solely as

adjudications, and not a disposition, Appellant’s new adjudications would be

essentially unreviewable.      However, the record reveals that the trial court

never intended to impose penalty on those new offenses, recognizing that

Appellant was already under the court’s supervision and he had violated

probation. Thus, the order entered on March 28, 2016, imposing no further

penalty on the new adjudications was the disposition of that matter.

Compare Commonwealth v. Rubright, 414 A.2d 106, 109 (Pa. 1980) (in

criminal court, a “determination of guilt without further penalty … constitutes

a final, appealable order.”)




                                       -8-
J-A01018-17



      Based upon the foregoing, we conclude that both orders are properly

before us.    Here, Appellant’s notice of appeal filed on April 22, 2016

specifically raised challenges to two final orders, entered on March 28, 2016

and April 11, 2016, within the 30-day appeal period pursuant to Pa.R.A.P.

903(a).   Hence, we may exercise appellate jurisdiction and we decline

quashal in this case. Accordingly, we turn now to address the merits of

Appellant’s appellate claims.

      Appellant presents the following, additional issues for our review:

      2. Was the Commonwealth’s evidence at Appellant’s March
         28, 2016 adjudicatory hearing insufficient to permit
         deeming him, a 15-year-old youth, to be a juvenile
         delinquent on CP-02-JV-0000183-2016 due to his
         commission of the delinquent act of 18 Pa.C.S.[A.]
         § 3925[,] [r]eceiving [s]tolen [p]roperty ([a]utomobile) on
         January 17, 2016 since it failed to prove, beyond a
         reasonable doubt, three things that it had to prove given
         the allegations that it made – namely, (A) that the Jeep
         SUV that Appellant occupied on that date, not further
         described, was the same green 2003 Jeep Liberty SUV, not
         further described, that was taken on an unspecified date
         from outside the residence of the woman that the
         Commonwealth asserted was ‘the victim;’ (B) that
         Appellant drove that Jeep SUV on the evening in question
         rather than being a mere passenger of that vehicle; and
         (C) that Appellant knew or suspected that the vehicle that
         he occupied was a stolen vehicle?

      3. Was the Commonwealth’s evidence at Appellant’s March
         28, 2016 adjudicatory hearing also insufficient to permit
         deeming him to be a juvenile delinquent on CP-02-JV-
         0000183-2016 due to his commission of the delinquent
         acts, on January 17, 2016, of 75 Pa.C.S.[A.] § 3733
         [f]leeing or [e]luding a police officer and of 18 Pa.C.S.[A.]
         § 5126 [f]light to [a]void [a]pprehension since it also failed
         to prove (A) that Appellant drove the Jeep SUV that he
         occupied, as required by 75 Pa.C.S.[A.] § 3733, and (B)

                                     -9-
J-A01018-17


          that he faced, when he fled from the police after the Jeep
          SUV that he occupied had crashed, a scheduled trial in an
          adult criminal case or, alternatively, a scheduled sentencing
          hearing in such a case, as is required by 18 Pa.C.S.[A.]
          § 5126?

      4. Should the decision of the juvenile court below deeming
         Appellant to have violated his probation on CP-02-JV-
         0001963-2015 be vacated since it was predicated entirely
         upon Appellant having committed the delinquent acts
         referred to in CP-02-JV-0000183-2016?

Appellant’s Brief at 5-7.

      Appellant’s second and third claims challenge the sufficiency of the

evidence to support his adjudications and revocation of his probation. When

examining a challenge to the sufficiency of the evidence supporting an

adjudication of delinquency, this Court employs a well-settled standard of

review:

          When a juvenile is charged with an act that would constitute
          a crime if committed by an adult, the Commonwealth must
          establish the elements of the crime by proof beyond a
          reasonable doubt. When considering a challenge to the
          sufficiency of the evidence following an adjudication of
          delinquency, we must review the entire record and view the
          evidence in the light most favorable to the Commonwealth.
          In determining whether the Commonwealth presented
          sufficient evidence to meet its burden of proof, the test to
          be applied is whether, viewing the evidence in the light
          most favorable to the Commonwealth and drawing all
          reasonable inferences therefrom, there is sufficient evidence
          to find every element of the crime charged. The
          Commonwealth may sustain its burden of proving every
          element of the crime beyond a reasonable doubt by wholly
          circumstantial evidence.

          The facts and circumstances established by the
          Commonwealth need not be absolutely incompatible with a
          defendant's innocence. Questions of doubt are for the


                                     - 10 -
J-A01018-17


           hearing judge, unless the evidence is so weak that, as a
           matter of law, no probability of fact can be drawn from the
           combined circumstances established by the Commonwealth.
           The finder of fact is free to believe some, all, or none of the
           evidence presented.

In Interest of J.G., 145 A.3d 1179, 1188 (Pa. Super. 2016) (internal

citations omitted).

      In     his    second     issue     presented,    Appellant   argues     that    the

Commonwealth          failed   to    produce   sufficient   evidence   to   support   his

adjudication for receiving stolen property in three respects:

           first, that the Jeep SUV that he occupied on January 17,
           2016 was the same Jeep Liberty SUV that was owned by the
           putative victim; second, that he drove or otherwise
           controlled that car on January 17, 2016; and third, that he
           knew or suspected that it was a stolen car.

Appellant’s Brief at 31.       More specifically, with regard to the first allegation,

Appellant claims that, “instead of proving that Appellant had [R.C.’s] car, all

the Commonwealth showed was that he occupied a car and that her [car]

had been stolen. It never connected the two cars.” Id. at 36 (emphasis

in original).      Appellant argues that the victim did not provide identifying

information including her license plate or vehicle identification number,

characteristics of the vehicle, or a precise date she reported the car stolen or

the police recovered it.            Id. at 36-28.    Appellant claims Officer Kester’s

testimony that he learned that the car was stolen from a dispatch over the

police radio was limited on hearsay grounds and could not be used as

substantive, corroborative evidence that the car Appellant was riding in was,

in fact, stolen.     Id. at 38 n.23. Appellant next claims the Commonwealth


                                            - 11 -
J-A01018-17



failed to prove he controlled the automobile because Officer Kester

equivocated and offered a vague description of Appellant in the driver’s seat

and then speculated that Appellant was the driver because he was the last

occupant to exit the passenger side of the vehicle due to damage to vehicle.

Id. at 42-50.   Appellant further claims that there was no evidence that he

had cause to know that the car had been stolen (because there was no

damage to the steering column or ignition), he believed he was riding in a

jitney, and his flight should not be evaluated as indicia of guilt of receiving

stolen property. Id. at 51-56.

      Our legislature has defined receiving stolen property as follows:

        (a) Offense defined.--A person is guilty of theft if he
        intentionally receives, retains, or disposes of movable
        property of another knowing that it has been stolen, or
        believing that it has probably been stolen, unless the
        property is received, retained, or disposed with intent to
        restore it to the owner.

        (b) Definition.--As used in this section the word
        “receiving” means acquiring possession, control or title, or
        lending on the security of the property.

18 Pa.C.S.A. § 3925.

      “Based upon this definition, this Court has identified the elements of

the crime [] to be: (1) intentionally acquiring possession of the movable

property of another; (2) with knowledge or belief that it was probably

stolen; and (3) the intent to deprive permanently.”       Commonwealth v.

Robinson, 128 A.3d 261, 265 (Pa. Super. 2015) (citation omitted).            A

fact-finder may infer guilty knowledge that property was stolen based upon


                                    - 12 -
J-A01018-17



the recency of the theft, the place or manner of possession, alterations to

the property indicative of theft, the defendant's conduct or statements at the

time of arrest (including attempts to flee apprehension), a false explanation

for the possession, the location of the theft in comparison to where the

defendant gained possession, the value of the property compared to the

price paid for it, or any other evidence connecting the defendant to the

crime.    Id. at 268 (citations omitted).

      Here, the trial court found the Commonwealth’s witnesses credible.

Trial Court Opinion, 7/12/2016, at 9. We will not usurp that determination.

While the victim could not remember her license plate number or the exact

date she contacted police, she confirmed that she had reported her car

stolen.   Id.   Officer Kester testified that he “confirm[ed] that the license

plate on the Jeep matched the license plate on the car reported stolen.” Id.

When police activated their overhead lights and sirens, the vehicle sped off.

Id. at 11. Officer Kester recognized Appellant as the driver based upon his

“blue puffy jacket” which Appellant also wore to court as identified by Officer

Kester. Id. at 9-10 and n.4.     Moreover, the trial court found “[t]he fact that

the person wearing the blue jacket (later identified a[s] Appellant) was the

last to exit the car [on the passenger side of the vehicle] was significant in

establishing the identity of the driver” because “it would take the driver

more time to exit on the passenger side, because the front passenger [had]

to exit first and the driver [had] to climb over the console.” Id.     Appellant




                                      - 13 -
J-A01018-17



fled, a foot chase ensued, and police eventually apprehended Appellant. Id.

at 10.

         We conclude that the Commonwealth introduced sufficient evidence to

support Appellant’s adjudication for receiving stolen property.           The vehicle

was reported stolen, police confirmed it, and Appellant was in possession of

it. While Appellant claims he believed he was in a jitney, the trial court was

free to infer that was a false explanation for the possession, because

Appellant was in fact driving.        Moreover, Appellant fled from police twice,

initially in the vehicle during the traffic stop and then later on foot when the

car crashed.        Based upon all evidence, Appellant was in possession of a

stolen car and the trial court properly inferred Appellant’s guilty knowledge.

Accordingly, we affirm Appellant’s adjudication for receiving stolen property.

         In   his   third   issue   presented,     Appellant   contends    that   the

Commonwealth failed to prove sufficiently his adjudications for fleeing or

eluding police and flight to avoid apprehension.           Pertaining to fleeing or

eluding police, Appellant reiterates his argument that the Commonwealth

failed to prove that he was driving.5          Appellant’s Brief at 60.    Regarding

____________________________________________


5
    “Any driver of a motor vehicle who willfully fails or refuses to bring his
vehicle to a stop, or who otherwise flees or attempts to elude a pursuing
police officer, when given a visual and audible signal to bring the vehicle to a
stop” commits the offense of fleeing or attempting to elude police officer. 75
Pa.C.S.A. § 3733. Appellant only challenges his role as the driver. Having
already determined that there was sufficient evidence to support the
determination that Appellant was driving, we need not address this claim
(Footnote Continued Next Page)


                                          - 14 -
J-A01018-17



flight to avoid apprehension, Appellant argues that 18 Pa.C.S.A. § 5126

criminalizes the conduct of individuals who flee to avoid standing trial, after

they have already been charged, or to avoid sentencing after conviction and

that neither of those conditions were present herein. Id. at 61-63.

      Section 5126, flight to avoid apprehension provides, as follows:

         (a) Offense defined.--A person who willfully conceals
         himself or moves or travels within or outside this
         Commonwealth with the intent to avoid apprehension, trial
         or punishment commits a felony of the third degree when
         the crime which he has been charged with or has been
         convicted of is a felony and commits a misdemeanor of the
         second degree when the crime which he has been charged
         with or has been convicted of is a misdemeanor.

18 Pa.C.S.A. § 5126(a).

      Recognizing that criminal statutes are strictly construed and analyzing

the plain language of the statute, this Court has previously determined that

Section 5126 “requires that a person has been charged with a crime” at the

time he or she flees from law enforcement. Commonwealth v. Phillips,

129 A.3d 513, 518 (Pa. Super. 2015) (“Since the flight to avoid

apprehension statute is plain on its face, and the Commonwealth did not

prove that Appellant had been charged with a crime when he fled,

insufficient evidence existed to find him guilty of the aforementioned

offense.”).

                       _______________________
(Footnote Continued)

further. Accordingly, we affirm Appellant’s adjudication for fleeing and
eluding police.



                                           - 15 -
J-A01018-17



       Here, at the time Appellant fled he was on the juvenile equivalency of

probation. However, he had not been charged with a crime nor adjudicated

delinquent and awaiting sentencing.       The plain language of the statute says

nothing about fleeing to        avoid apprehension for       potential probation

violations. Hence, there was insufficient evidence to support Appellant’s

adjudication of delinquency for flight to avoid apprehension and we vacate

that   adjudication.       Because   Appellant   received   no   penalty   on   that

disposition, however, we need not remand this case for resentencing.            See

Commonwealth v. Thur, 906 A.2d 552, 569 (Pa. Super. 2006) (“if our

decision does not alter the overall [sentencing] scheme, there is no need for

a remand.”).

       Finally, Appellant argues that if we vacated his adjudications for

receiving stolen property, fleeing or attempting to elude a police officer, and

flight to avoid apprehension, then “the probation violation order and the

dispositional order of commitment that followed should be vacated[.]”

Appellant’s Brief at 65.

       “The Juvenile Act expressly provides that placement of a juvenile on

probation subjects the juvenile to ongoing court supervision and conditions.”

In Interest of M.M., 690 A.2d 175, 177 (Pa. 1997), citing 42 Pa.C.S.A.

§ 6352(a)(2) (providing for placement of a delinquent child on probation

under court supervision, subject to conditions). The Juvenile Act grants

broad discretion to the trial court in entering a dispositional order that finds

a juvenile in violation of his probation; this Court will not disturb such a

                                       - 16 -
J-A01018-17



disposition absent a manifest abuse of discretion. See In re D.S., 37 A.3d
1202, 1203 (Pa. Super. 2011) (internal case citations and quotations

omitted).   Here, upon the finding of new delinquent acts, the trial court

“found that [Appellant] was not meeting the terms of his supervision of

probation and that his prior disposition of probation was no longer

appropriate and revoked probation.” Trial Court Opinion, 7/12/2016, at 13.

      We discern no abuse of discretion.     As discussed above, there was

sufficient evidence to support Appellant’s new adjudications for receiving

stolen property and fleeing or attempting to elude police.      Having been

found delinquent of new offenses, we agree that probation was no longer

effective and revocation was warranted. Hence, we affirm the dispositional

order entered on April 11, 2016.

      Adjudications for receiving stolen property and fleeing or attempting to

elude police affirmed. Adjudication for flight to avoid apprehension vacated.

Dispositional order entered on April 11, 2016 affirmed in its entirety.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/17/2017


                                    - 17 -